Citation Nr: 0906161	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-23 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	Camid A. Mangigin, Agent


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served with the New Philippine Scouts from 
February 1946 to December 1947.  The Veteran died in June 
2002.  The appellant is claiming status as the surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from an  administrative decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In a February 1948 rating decision, the veteran was service-
connected for traumatic amputation of the left arm.  

In July 1998, the veteran filed a claim to add the appellant 
and a child as dependents.  Accompanying his claim was a copy 
of a Republic of the Philippines marriage certificate between 
the Veteran and the appellant.  The veteran later submitted a 
copy of the alleged child's birth certificate.

The evidence of record confirms that, in its September 2000 
Forfeiture Decision, the VA Compensation and Pension Service 
found that the veteran deliberately submitted false and 
fraudulent evidence in connection with his claim.  More 
specifically, the September 2000 Forfeiture Decision stated 
that a copy of a Republic of the Philippines marriage 
certificate between the Veteran and the appellant, dated in 
July 1998, contained false information, as the appellant was 
married to the veteran's nephew at the time.  The Forfeiture 
Decision also stated that a copy of a birth certificate for 
the veteran's alleged daughter was fraudulent, as the child 
was actually his nephew's daughter.  The Forfeiture Decision 
explained that the veteran and the appellant both admitted to 
submitting false and fraudulent documents, and that the 
veteran had withdrawn his claim.

In November 2006, the appellant filed a claim for VA death 
benefits as surviving spouse.  Attached to her claim was the 
same marriage certificate that had previously been found to 
be fraudulent.  In a December 2006 administrative decision, 
the RO referenced the September 2002 decision and determined 
that the appellant could not be recognized as the Veteran's 
surviving spouse.  In an April 2007 correspondence, the 
appellant claimed that the marriage certificate was a legal 
document, and stated that it was not her decision to submit 
"tampered evidence" in connection with the veteran's prior 
claim.  The RO construed this statement as a timely NOD with 
the December 2006 RO determination.  The RO provided a 
Statement of the Case (SOC) in June 2007, and the appellant 
submitted a timely substantive appeal in July 2007.  

The appellant did not request a hearing on this matter.


FINDINGS OF FACT

1. In July 1998, the veteran filed a claim to add the 
appellant and a child as dependents.  Accompanying his claim 
was a copy of a Republic of the Philippines marriage 
certificate between the Veteran and the appellant.

2. In a September 2002 forfeiture decision, the Compensation 
and Pension Service (CPS) found that the marriage and birth 
certificates were false and fraudulent, and declared the 
veteran to have forfeited all rights, claims, and benefits to 
which he might otherwise be entitled under laws administered 
by VA.  The veteran was notified of the denial but did not 
timely appeal that decision and it became final one year 
later.

3. The Veteran died in June 2002.  

4. In November 2006, the appellant filed a claim for VA death 
benefits as the Veteran's surviving spouse.  Accompanying the 
claim was a copy of the same marriage certificate that the VA 
had previously found to be fraudulent.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits are 
not met.  38 U.S.C.A. 
§ 6104 (West 2002); 38 C.F.R. § 3.904(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Because the law, and not the evidence, is dispositive in the 
instant case, additional factual development would have no 
bearing on the ultimate outcome.  The United States Court of 
Appeals for Veterans Claims has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, the Veterans 
Claims Assistance Act of 2000 (VCAA) can have no effect on 
this appeal.  See Dela Cruz, 15 Vet. App. at 149; see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim").




II. Law and Regulations

Effects of Forfeiture

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. § 3.901 (2008).

Whenever a veteran has forfeited his or her right by reason 
of fraud, his or her surviving dependents upon proper 
application may be paid pension, compensation, or dependency 
and indemnity compensation, if otherwise eligible.  No 
benefits are payable to any person who participated in the 
fraud causing the forfeiture.  38 C.F.R. 3.904(a) (2008) 
(Emphasis added).

III. Analysis

a. Factual Background

In July 1998, the veteran filed a VA Form 21-686c, 
Declaration of Status of Dependents.  He indicated that he 
had married [redacted] (the appellant), and listed 
[redacted] as their child.  In October 1998, the 
veteran submitted (1) a photocopy of the marriage 
certificate, which had been solemnized under the Philippine 
Code, (2) a joint affidavit executed by himself and the 
appellant, which indicates that they had lived together for 
five years prior to getting married; (3) an affidavit 
executed by the solemnizing officer, which indicates that he 
found no legal impediment to the marriage; and (4) a birth 
certificate for [redacted], which lists the veteran as her 
father and the appellant as her mother.

During the course of a field investigation, the veteran had 
his deposition taken.  He stated that the child was his and 
that the appellant was his wife.  However, when presented 
with the actual birth certificate, which lists the veteran's 
nephew as the father and the appellant as the mother, the 
veteran withdrew his claim and apologized.  The veteran 
admitted during a supplemental deposition that his nephew and 
the appellant were living together as husband and wife, and 
that [redacted] was their child.  He further stated that "[o]n 
behalf of [redacted] I would like also to ask apology that 
she was part of the conspiracy to almost defraud the U.S. 
Government."  The report indicates that the field 
investigator also interviewed the appellant and her husband, 
who both admitted that the marriage certificate was void and 
that they had tampered with the birth certificate.

Notice was provided to the veteran in April 1999, which 
informed him of VA's intent to terminate his benefits under 
the provisions of 38 U.S.C.A. § 6103.  The RO also included a 
Proposed Administrative Decision.

In a September 2000 Compensation and Pension Service (CPS) 
decision, the RO determined that the veteran had forfeited 
all rights, claims, and benefits to which he might otherwise 
be entitled to under VA laws because he had presented false 
and fraudulent evidence for the purpose of establishing 
entitlement to additional benefits for the appellant as his 
dependent spouse.   

The veteran did not appeal that decision.  The forfeiture 
action declared against the veteran precluded his rights to 
all benefits administered by VA.  38 U.S.C.A. 
§ 6104(a); 38 C.F.R. § 3.902(b).

According to the death certificate in the claims file, the 
veteran died in June 2002.

In an April 2006 correspondence, the appellant stated that it 
was her understanding "VA is not strict in the issue of 
marriage."  She further stated that it was not her decision 
to submit tampered evidence.

In November 2006, the RO received from the appellant a VA 
Form 21-534 (Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child).  The appellant also submitted a 
copy of the same marriage certificate that had previously 
been found to contain false information.

During a May 2007 telephone conversation with the RO, the 
appellant, through her representative, stated that she was 
not married to the veteran's nephew and that her marriage 
with the veteran was valid.  The RO explained that even if 
the appellant's relationship with the veteran could be 
established, there was still the issue of her participation 
in the fraud.  The appellant's representative then offered 
the RO money to "help him with their claim." See Form 119.
b. Discussion
In the instant case, the appellant contends that (1) she did 
not provide a sworn statement during the course of the field 
investigation admitting that she had conspired with the 
veteran; (2) the veteran did not receive proper notice with 
respect to the forfeiture; and (3) the marriage certificate 
is legal and binding under the Philippine Code.  
As a general rule, issues in a survivor's claim for death 
benefits will be decided without regard to any disposition of 
the same issues during the veteran's lifetime.  38 C.F.R. § 
20.1106 (2008).  

First, the Board notes that the RO properly followed the 
procedures for proposing and obtaining a declaration of 
forfeiture in accordance with 38 C.F.R. § 3.905.  Second, the 
Board finds that the evidence on file establishes that the 
appellant knowingly signed a marriage certificate and a joint 
affidavit that she knew to be false.  The claims file 
contains sworn testimony from the veteran indicating that his 
marriage to the appellant was void because she was married to 
his nephew at the time.  In fact, the veteran withdrew his 
claim for additional dependents after being confronted with 
this information.  Although the claims file does not contain 
the appellant's deposition, the field investigator's 
interview with the appellant echoes the veteran's deposition 
- namely, that the appellant knowingly signed false documents 
in connection with the veteran's claim for additional 
dependents.  Because she participated in the fraud that 
resulted in the veteran's forfeiture, 38 C.F.R. § 3.904(b) 
specifically precludes the appellant's basic eligibility for 
VA death benefits regardless of her status as surviving 
spouse.  

For these reasons, the Board concludes that the appellant has 
no legal entitlement to dependency and indemnity 
compensation, death pension, or accrued benefits.  The claim 
must therefore be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (when the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

The appeal for basic eligibility for VA death benefits is 
denied. 



                      
____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


